 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric CompanyandInternationalUnionof Electrical,RadioandMachineWorkers,AFL-CIO, Petitioner.Case8-RC-62892.October 28, 1966DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a stipulation for certification upon consent electionexecuted on April 7, 1966, an election by secret ballot was conductedon April 28, 1966, under the direction and supervision of the RegionalDirector for Region 8 among the employees in the appropriate unit.At the conclusion of the election, the parties were furnished with atally of ballots which showed that of approximately 92 eligiblevoters, 91 cast ballots, of which 27 were for, and 64 against, thePetitioner. There were no challenged ballots. Thereafter, the Peti-tioner filed timely objections to conduct affecting the results of theelection.In accordance with National Labor Relations Board Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation and, on June 2, 1966, issued and duly served uponthe parties his report on objections in which he recommended thatthe objections be overruled in their entirety and that a certificationof results of election be issued. Thereafter, Petitioner filed timelyexceptions to the Regional Director's report.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act, as amended, and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sChemical Products Plant at 1099 Ivanhoe Road, Cleveland, Ohio,excluding all office clerical employees, technical employees, andall professional employees, guards, and supervisors as defined inthe Act.161 NLRB No. 56. GENERAL ELECTRIC COMPANY6155.The Board has considered the Regional Director's report, thePetitioner's exceptions thereto, and briefs of the parties, and herebyadopts the Regional Director's findings and recommendations." SeeGeneral Electric Company, 161NLRB 615.Accordingly, as we have overruled the objections and as the tallyof ballots shows that Petitioner has not received a majority of thevalid votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid votes was notcast for the International Union of Electrical, Radio and MachineWorkers, AFL-CIO, and that the said labor organization is not theexclusive representative of the employees in the unit found appro-priate.]MEMBERJENKINS took no part in the above Decision and Certifi-cation of Results of Election.1 The Petitioner's exceptions, in our opinion, raise no material or substantial issues offact or law which would warrant reversal of the Regional Director's findings and recom-mendationswith respect to the objections.General Electric Company, Oklahoma City Computer OperationandInternational Brotherhood of ElectricalWorkers, AFL-CIO, Petitioner.Case 16-RC-4114.October 28, 1966DECISION AND REMAND TO REGIONAL DIRECTORPursuant to a stipulation for certification upon consent electionexecutedon November 23, 1965, an election by secret ballot was con-ducted on December 16, 1965, under the direction and supervision ofthe RegionalDirector for Region 16 among the employees in theappropriate unit. At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that of approximately657 eligible voters, 630 cast ballots, of which 42 were for the Peti-tioner,39 werefor Intervenor, International Union of Electrical,Radio and MachineWorkers, AFL-CIO, 1 for Intervenor, Com-municationsWorkers of America, AFL-CIO, and 548 for no union.Thereafter, the Intervenor, International Union of Electrical, Radioand MachineWorkers, AFL-CIO, filed timely objections to conductaffectingthe results of the election.In accordancewith the National Labor Relations Board Rules andRegulations,Series 8, asamended, the Regional Director conductedan investigationand, on April 18, 1966, issued and duly served uponthe parties his report on objections in which he recommended that161 NLRB No. 54.